cca_2017021714073320 id uilc number release date from sent friday date pm to cc bcc subject re levy service method --------- this is in response to your request for assistance concerning service of notices of levy levies by efax and whether certain levies served by efax on and must be re-served you have also asked about the protocol for confirming whether the banks will consent to service by efax for the reasons set forth below it is our view that the service must re-serve the levies using non-efax methods that is service by mail in person or by traditional fax regular mail may be used certified mail is not required the only protocol required to confirm that banks consent to service by efax is to consult the list on the irs sbse website set forth in a link below under the code regs and irm the service can serve a levy in person by mail by fax under certain circumstances and by efax under certain circumstances before the service serves levies by efax on a bank the bank must have agreed to accept levies by that method the national levy source database mentioned by the revenue_officer https acsweb enterprise irs gov nlsweb pages mainmenu xhtml referred to in irm addresses for mailing notices of levy is a general database of levy source information the database screenshots provided show bank information including fax numbers the fact that a bank’s name and fax number are listed on that database does not mean that the bank has consented to service by efax there is however a list of banks that have agreed to accept levies by efax on the sbse website here is the link to that list http mysbse web irs gov collection toolsprocesses enforcement levy elevy resources aspx i spoke with the national_office levy analyst working on efax that the service is working on adding more banks as participants with written confirmation of participation in accepting service of levies by efax he also confirmed that the sources listed on the efax website are the only sources accepting efax levies at this time and may have accepted levies by efax in the past is not adequate are not on the efax list the fact that he said or confirmation of their agreement to accept all levies by efax their refusal to accept service by efax is within their rights despite the fact that it is administratively burdensome to the service accordingly the levies must be re-served using methods other than efax before the service may issue a final demand irm serving notices of levy by mail or fax specifically the revenue_officer should serve the levies on those banks in person by mail or by fax provides when a levy must be served quickly a fax can be used first confirm the person has a fax machine and will accept the levy this way document that the levy source agreed to accept the levy by fax this confirmation can be done by telephone with written documentation of the call placed in the file was incorrect in stating that a levy by mail must be finally we note that sent by certified mail see sec_301_6331-1 under irm refusing to comply with a levy if form 668-c final demand for payment is mailed it must be sent by certified mail there is no such requirement for the notice_of_levy accordingly service by regular mail may be used as an alternative to personal service or service by fax if agreed to by the bank if you would like to discuss this please contact me ----------------------- ----------------------------------------------------- ----------------------------- -------------------------
